UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-00515 The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street, 36th Floor New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse The Wall Street Fund, Inc. 55 E. 52nd Street, 36th Floor New York, NY10055 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 497-0845 or(800) 443-4693 Date of fiscal year end: December 31 Date of reporting period June 30, 2010 Item 1. Proxy Voting Record. Company Name Meeting Date Shares Voted CUSIP Ticker RESEARCH IN MOTION LTD. 7/14/2009 RIMM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.TO RECEIVE AND CONSIDER THE CONSOLIDATED FINANCIAL STATEMENTS OF THE ISSUER COMPANY FOR THE FISCAL YEAR ENDED FEB. 28, 2009AND THE AUDITORS REPORT THEREON FOR FOR 2.TO ELECT THE DIRECTORS OF THE COMPANY ISSUER FOR FOR 3.TO RE-APPOINT THE AUDITORS OF THE COMPANY AND TO AUTHORIZE THE BOARD OF ISSUER DIRECTORS TO FIX THE AUDITORS' REMUNERATION FOR FOR 4.TO TRANSACT SUCH FURTHER AND OTHER BUSINESS AS MAY PROPERLY COME BEFORE ISSUER THE MEETING OR ANY ADJOURNMENT OR ADJOURNMENTS THEREOF Company Name Meeting Date Shares Voted CUSIP Ticker COMPUTER SCIENCES CORPORATION 8/3/2009 CSC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.DIRECTORS ISSUER FOR FOR IRVING W. BAILEY II ISSUER FOR FOR DAVID j. BARRAM ISSUER FOR FOR STEPHEN L. BAUM ISSUER FOR FOR RODNEY F. CHASE ISSUER FOR FOR JUDITH R. HABERKORN ISSUER FOR FOR MICHAEL W. LAPHEN ISSUER FOR FOR F. WARREN MCFARLAN ISSUER FOR FOR CHONG SUP PARK ISSUER FOR FOR THOMAS H. PATRICK ISSUER FOR FOR 2.APPROVAL OF AMENDMENTS TO RESTATED ARTICLES OF INCORPORATION TO ISSUER ELIMINATE CUMULATIVE VOTING FOR FOR 3.APPROVAL OF AMENDMENTS TO RESTATED ARTICLES OF INCORPORATION TO ISSUER IMPLEMENT MAJORITY VOTING FOR UNCONTESTED ELECTIONS OF DIRECTORS FOR FOR 4.APPROVAL OF 2010 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN ISSUER FOR FOR 5.RATIFICATION OF INDEPENDENT AUDITORS ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker MERCK & CO., INC. 8/7/2009 MRK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.DIRECTORS ISSUER FOR FOR LESLIE A. BRUN ISSUER FOR FOR THOMAS R. CECH ISSUER FOR FOR RICHARD T. CLARK ISSUER FOR FOR THOMAS H. GLOCER ISSUER FOR FOR STEVEN F. GOLDSTONE ISSUER FOR FOR WILLIAM B. HARRISON, JR. ISSUER FOR FOR HARRY R. JACOBSON, JR. ISSUER FOR FOR WILLIAM N. KELLEY ISSUER FOR FOR ROCHELLE B. LAZARUS ISSUER FOR FOR CARLOS E. REPRESAS ISSUER FOR FOR THOMAS E. SHENK ISSUER FOR FOR ANNE M. TATLOCK ISSUER FOR FOR SAMUEL O. THIER ISSUER FOR FOR WENDELL P. WEEKS ISSUER FOR FOR PETER C. WENDELL ISSUER FOR FOR 2.RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3.PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO LIMIT THE SIZE ISSUER OF THE BOARD TO NO MORE THAN 18 DIRECTORS AGAINST AGAINST 4.STOCKHOLDER PROPOSAL CONCERNING SPECIAL SHAREHOLDER MEETINGS STOCKHOLDER AGAINST AGAINST 5.STOCKHOLDE PROPOSAL CONCERNING AN INDEPENDENT LEAD DIRECTOR STOCKHOLDER AGAINST AGAINST 6.STOCKHOLDER PROPOSAL CONCERING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION STOCKHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker MEDTRONIC, INC. 8/27/2009 MDT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.DIRECTORS ISSUER FOR FOR RICHARD H. ANDERSON ISSUER FOR FOR VICTOR J. DZAU ISSUER FOR FOR WILLIAM A. HAWKINS ISSUER FOR FOR SHIRLEY ANN JACKSON ISSUER FOR FOR DENISE M. O'LEARY ISSUER FOR FOR ROBERT C. POZEN ISSUER FOR FOR JEAN-PIERRE ROSSO ISSUER FOR FOR JACK W. SCHULER ISSUER FOR FOR 2.RATIFICATION OF SELECTION OF INDPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. APPROVAL OF AN AMENDMENT TO THE MEDTRONIC, INC. 2 ISSUER PURCHASE PLAN FOR FOR 4.APPROVAL OF AN AMENDMENT OT THE MEDTRONIC, INC. 2 ISSUER INCENTIVE PLAN Company Name Meeting Date Shares Voted CUSIP Ticker NIKE, INC. 9/21/2009 NKE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.DIRECTORS ISSUER FOR FOR JOHN G. CONNORS ISSUER FOR FOR TIMOTHY D. COOK ISSUER FOR FOR RALPH D. DENUNZIO ISSUER FOR FOR DOUGLAS G. HOUSER ISSUER FOR FOR PHILIP H. KNIGHT ISSUER FOR FOR MARK G. PARKER ISSUER FOR FOR JOHNATHAN A. RODGERS ISSUER FOR FOR ORIN C. SMITH ISSUER FOR FOR JOHN R. THOMPSON ISSUER FOR FOR JILL K. CONWAY ISSUER FOR FOR ALAN B. GRAF ISSUER FOR FOR JOHN C. LECHLEITER ISSUER FOR FOR 2. APPROVAL OF AMENDMENT TO THE NIKE, INC. EMPLOYEE STOCK PURCHASE PLAN ISSUER FOR FOR 3. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 4.TO TRANSACT OTHER SUCH BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker NOBLE CORPORATION 10/29/09 H5833N103 NE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.DIRECTORS ISSUER FOR FOR GORDON T. HALL ISSUER FOR FOR JON A. MARSHALL ISSUER FOR FOR MICHAEL A. CAWLEY ISSUER FOR FOR JACK E. LITTLE ISSUER FOR FOR LAWRENCE J. CHAZEN ISSUER FOR FOR MARY P. RICCIARDELLO ISSUER FOR FOR JULIE H. EDWARDS ISSUER FOR FOR MARC. E LELAND ISSUER FOR FOR DAVID W. WILLIAMS ISSUER FOR FOR 2.APPROVAL OF AMENDED AND RESTATED 1991 PLAN ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker ORACLE CORPORATION 10/7/2009 68389X105 ORCL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.DIRECTORS ISSUER FOR FOR JEFFREY S. BERG ISSUER FOR FOR H. RAYMOND BINGHAM ISSUER FOR FOR MICHAEL J. BOSKIN ISSUER FOR FOR SAFRA A. CATZ ISSUER FOR FOR BRUCE R. CHIZEN ISSUER FOR FOR GEORGE H. CONRADES ISSUER FOR FOR LAWRENCE J. ELLISON ISSUER FOR FOR HECTOR GARCIA-MOLINA ISSUER FOR FOR JEFFREY O. HENLEY ISSUER FOR FOR DONALD L. LUCAS ISSUER FOR FOR CHARLES E. PHILLIPS ISSUER FOR FOR NAOMI L. SELIGMAN ISSUER FOR FOR 2. PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2010 EXECUTIVE ISSUER BONUS PLAN. FOR FOR 3.PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2010. AGAINST AGAINST 4.STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS. STOCKHOLDER AGAINST AGAINST 5.STOCKHOLDER PROPOSAL REGARDING ADVISORY VOTE ON EXECUTIVE COMPENSATION. STOCKHOLDER AGAINST AGAINST 6.STOCKHOLDER PROPOSAL REGARDING EQUITY RETENTION POLICY. STOCKHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker COACH, INC. 11/5/2009 COH Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.DIRECTORS ISSUER FOR FOR LEW FRANKFORT ISSUER FOR FOR SUSAN KROPF ISSUER FOR FOR GARY LOVEMAN ISSUER FOR FOR IVAN MENEZES ISSUER FOR FOR IRENE MILLER ISSUER FOR FOR MICHAEL MURPHY ISSUER FOR FOR JIDE ZEITLIN ISSUER FOR FOR 2. REAPPROVAL OF THE PERFORMANCE CRITERIA UNDER THE COACH, INC. 2004 STOCK ISSUER INCENTIVE PLAN AGAINST AGAINST 3. STOCKHOLDER PROPOSAL REQUESTING FEASIBILITY REPORT STOCKHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker WESTERN DIGITAL CORPORATION 11/11/2009 WDC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.DIRECTORS ISSUER FOR FOR PETER D. BEHRENDT ISSUER FOR FOR KATHLEEN A. COTE ISSUER FOR FOR JOHN F. COYNE ISSUER FOR FOR HENRY T. DENERO ISSUER FOR FOR WILLIAM L. KIMSEY ISSUER FOR FOR MICHAEL D. LAMBERT ISSUER FOR FOR MATTHEW E. MASSENGILL ISSUER FOR FOR ROGER H. MOORE ISSUER FOR FOR THOMAS E. PARDUN ISSUER FOR FOR ARIF SHAKEEL ISSUER FOR FOR 2.APPROVAL OF AMENDMENT AND RESTATEMENT OF THE WESTERN DIGITAL ISSUER CORPORATION AMENDED AND RESTATED 2 FOR FOR 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING ISSUER FIRM Company Name Meeting Date Shares Voted CUSIP Ticker SYSCO CORPORATION 11/18/2009 SYY Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.DIRECTORS ISSUER FOR FOR JONATHAN GOLDEN ISSUER FOR FOR JOSEPH A. HAFNER ISSUER FOR FOR NANCY S. NEWCOMB ISSUER FOR FOR KENNETH F. SPITLER ISSUER FOR FOR 2. TO APPROVE THE 2009 NON-EMPLOYEE DIRECTORS STOCK PLAN ISSUER FOR FOR 3. TO AUTHORIZE AMENDMENTS TO SYSCO'S 2, AS AMENDED ISSUER FOR FOR 4. TO APPROVE THE MATERIAL TERMS OF, AND THE PAYMENT OF COMPENSATION TO ISSUER CERTAIN EXECUTIVE OFFICERS PURSUANT TO, THE 2, SO THAT THE DEDUCTIBILITY OF SUCH COMPENSATION WILL NOT BE LIMITED BY SECTION 162(M) OF THE INTERNAL REVENUE CODE FOR FOR 5. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SYSCO'S INDEPENDENT ISSUER ACCOUNTANTS FOR FISCAL 2010 FOR FOR 6. TO CONSIDER AND APPROVE AN ADVISORY PROPOSAL RELATING TO THE COMPANY'S ISSUER EXECUTIVE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES AGAINST AGAINST 7. TO CONSIDER A STOCKHOLDER PROPOSAL, IF PRESENTED AT THE MEETING, REQUESTING SHAREHOLDER THAT THE BOARD OF DIRECTORS ADOPT CERTAIN PRINCIPLES FOR HEALTH CARE REFORM Company Name Meeting Date Shares Voted CUSIP Ticker MICROSOFT CORPORATION 11/19/2009 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1.DIRECTORS ISSUER FOR FOR WILLIAM H. GATES ISSUER FOR FOR STEVEN A. BALLMER ISSUER FOR FOR DINA DUBLON ISSUER FOR FOR RAYMOND V. GILMARTIN ISSUER FOR FOR REED HASTINGS ISSUER FOR FOR MARIA KLAWE ISSUER FOR FOR DAVID F. MARQUARDT ISSUER FOR FOR CHARLES H. NOSKI ISSUER FOR FOR HELMET PANKE ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITOR ISSUER FOR FOR 3. AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION ISSUER FOR FOR 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER AGAINST AGAINST 5. SHAREHOLDER PROPOSAL NO. 1 SHARHOLDER AGAINST AGAINST 6. SHAREHOLDER PROPOSAL NO. 2 SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker ACTIVISION BLIZZARD INC 12/17/2009 00507V109 ATVI Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. APPROVAL OF THE 2, AS AMENDED AND RESTATED TO INCREASE ISSUER THE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE 2 OF SHARES THAT MAY BE GRANTED PURSUANT TO CERTAIN TYPES OF AWARDS UNDER THE 2008 PLAN Company Name Meeting Date Shares Voted CUSIP Ticker AIR PRODUCTS AND CHEMICALS, INC. 1/28/2010 APD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR WILLIAM L. DAVIS ISSUER FOR FOR W. DOUGLAS FORD ISSUER FOR FOR EVERT HENKES ISSUER FOR FOR MARGARET G. MCGLYNN ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS ISSUER FOR FOR 3. APPROVAL OF THE LONG-TERM INCENTIVE PLAN ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker OSHKOSH CORPORATION 2/4/2010 OSK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR J. WILLIAM ANDERSON ISSUER FOR FOR ROBERT G. BOHN ISSUER FOR FOR RICHARD M. DONNELLY ISSUER FOR FOR FREDERICK M. FRANKS ISSUER FOR FOR MICHAEL W. GREBE ISSUER FOR FOR JOHN J. HAMRE ISSUER FOR FOR KATHLEEN L. HEMPEL ISSUER FOR FOR HARVEY N. MEDVIN ISSUER FOR FOR J. PETER MOSLING ISSUER FOR FOR CRAIG P. OMTVEDT ISSUER FOR FOR RICHARD G. SIM ISSUER FOR FOR CHARLES L. SZEWS ISSUER FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP, AN INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM, AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2010 AGAINST AGAINST 3. SHAREHOLDER PROPOSAL- DIRECTORS TO BE ELECTED BY MAJORITY VOTE SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker APPLE INC. 2/25/2010 AAPL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR CAMPBELL ISSUER FOR FOR DREXLER ISSUER FOR FOR GORE ISSUER FOR FOR JOBS ISSUER FOR FOR YORK ISSUER FOR FOR JUNG ISSUER FOR FOR LEVINSON ISSUER FOR FOR 2. Approval of Amendments to the 2003 Employee Stock Plan ISSUER FOR FOR 3. Approval of Amendments to the 1997 Director Stock Option Plan ISSUER FOR FOR 4. Advisory Vote on Executive Compensation ISSUER FOR FOR 5. Ratification of Appointment of Independent Registered Public Accounting Firm ISSUER AGAINST AGAINST 6. Shareholder Proposal Regarding Sustainability Report SHAREHOLDER AGAINST AGAINST 7. Shareholder Proposal to Amend Corporate Bylaws Establishing a Board Committee on Sustainability SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker QUALCOMM, INCORPORATED 3/2/2010 QCOM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR BARBARA T. ALEXANDER ISSUER FOR FOR STEPHEN M. BENNET ISSUER FOR FOR DONALD G. CRUICKSHANK ISSUER FOR FOR RAYMOND V. DITTAMORE ISSUER FOR FOR THOMAS W. HORTON ISSUER FOR FOR IRWIN MARK JACOBS ISSUER FOR FOR PAUL E. JACOBS ISSUER FOR FOR ROBERT E. KAHN ISSUER FOR FOR SHERRY LANSING ISSUER FOR FOR DUANE A. NELLES ISSUER FOR FOR BRENT SCOWCROFT ISSUER FOR FOR MARC I. STERN ISSUER FOR FOR 2. APPROVAL OF AMENDMENT TO THE 2006 LONG-TERM INCENTIVE PLAN TO INCREASE THE ISSUER SHARE RESERVE BY 13,000,000 SHARES FOR FOR 3. RATIFICATION OF SELECTION OF INDEPENDENT PUBLIC ACCOUNTANTS ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker AMERISOURCEBERGEN CORPORATION 3/4/2010 03073E105 ABC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR RICHARD W. GOCHNAUER ISSUER FOR FOR EDWARD E. HAGENLOCKER ISSUER FOR FOR HENRY W. MCGEE ISSUER FOR FOR 2. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF AMERISOURCEBERGEN'S ISSUER AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO REPLACE ALL SUPERMAJORITY VOTE REQUIREMENTS WITH A MAJORITY VOTE REQUIREMENT FOR FOR 3. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS AMERISOURCEBERGEN'S ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 Company Name Meeting Date Shares Voted CUSIP Ticker JOY GLOBAL INC. 3/9/2010 JOYG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR STEVEN L. GERARD ISSUER FOR FOR JOHN NILS HANSON ISSUER FOR FOR KEN C. JOHNSEN ISSUER FOR FOR GALE E. KLAPPA ISSUER FOR FOR RICHARD B. LOYND ISSUER FOR FOR P. ERIC SIEGERT ISSUER FOR FOR MICHAEL W. SUTHERLIN ISSUER FOR FOR JAMES H. TATE ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker HEWLETT-PACKARD COMPANY 3/17/2010 HPQ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR MARC L. ANDREESSEN ISSUER FOR FOR LAWRENCE T. BABBIO ISSUER FOR FOR SARI M. BALDAUF ISSUER FOR FOR RAJIV L. GUPTA ISSUER FOR FOR JOHN H. HAMMERGREN ISSUER FOR FOR MARK V. HURD ISSUER FOR FOR JOEL Z. HYATT ISSUER FOR FOR JOHN R. JOYCE ISSUER FOR FOR ROBERT L. RYAN ISSUER FOR FOR LUCILLE S. SALHANY ISSUER FOR FOR G. KENNEDY THOMPSON ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. APPROVAL OF THE AMENDED AND RESTATED 2 ISSUER FOR FOR 4. PROPOSAL TO CONDUCT AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker XYRATEX LTD 3/30/2010 G98268108 XRTX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ANDREW SUKAWATY ISSUER FOR FOR ERNEST SAMPIAS ISSUER FOR FOR MIKE WINDRAM ISSUER FOR FOR 2. APPROVAL OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker UNITED TECHNOLOGIES CORPORATION 4/14/2010 UTX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR LOUIS R. CHENEVERT ISSUER FOR FOR JOHN V. FARACI ISSUER FOR FOR JEAN-PIERRE GARNIER ISSUER FOR FOR JAMIE S. GORELICK ISSUER FOR FOR CARLOS M. GUTIERREZ ISSUER FOR FOR EDWARD A. KANGAS ISSUER FOR FOR CHARLES R. LEE ISSUER FOR FOR RICHARD D. MCCORMICK ISSUER FOR FOR HAROLD MCGRAW ISSUER FOR FOR RICHARD B. MYERS ISSUER FOR FOR H. PATRICK SWYGERT ISSUER FOR FOR ANDRE VILLENEUVE ISSUER FOR FOR CHRISTINE TODD WHITMAN ISSUER FOR FOR 2. APPOINTMENT OF A FIRM OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS TO ISSUER SERVE AS INDEPENDENT AUDITOR FOR 2010 AGAINST AGAINST 3. SHAREOWNER PROPOSAL CONCERNING ADVOSIRY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker GILEAD SCIENCES, INC. 5/1//10 GILD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR PAUL BERG ISSUER FOR FOR JOHN F. COGAN ISSUER FOR FOR ETIENNE F. DAVIGNON ISSUER FOR FOR JAMES M. DENNY ISSUER FOR FOR CARLA A. HILLS ISSUER FOR FOR KEVIN E. LOFTON ISSUER FOR FOR JOHN W. MADIGAN ISSUER FOR FOR JOHN C. MARTIN ISSUER FOR FOR GORDON E. MOORE ISSUER FOR FOR NICHOLAS G. MOORE ISSUER FOR FOR RICHARD J. WHITLEY ISSUER FOR FOR GAYLE E. WILSON ISSUER FOR FOR PER WOLD-OLSEN ISSUER FOR FOR 2. RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER AGAINST AGAINST 3. STOCKHOLDER PROPOSAL REQUESTING THE BOARD TO TAKE STEPS TO ADOPT MAJORITY SHAREHOLDER VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORAITON AND BY-LAWS Company Name Meeting Date Shares Voted CUSIP Ticker AFLAC INCORPORATED 5/3/2010 AFL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR DANIEL P. AMOS ISSUER FOR FOR JOHN SHELBY AMOS ISSUER FOR FOR PAUL S., AMOS ISSUER FOR FOR MICHAEL H. ARMACAOST ISSUER FOR FOR KRISS CLONINGER ISSUER FOR FOR JOE FRANK HARRIS ISSUER FOR FOR ELIZABETH J. HUDSON ISSUER FOR FOR DOUGLAS W. JOHNSON ISSUER FOR FOR ROBERT B. JOHNSON ISSUER FOR FOR CHARLES B.KNAPP ISSUER FOR FOR E. STPHEN PURDOM ISSUER FOR FOR BARBARA K. RIMER ISSUER FOR FOR MARVIN R. SCHUSTER ISSUER FOR FOR GARY DAVID THOMPSON ISSUER FOR FOR ROBERT L. WRIGHT ISSUER FOR FOR TAKURO YOSHIDA ISSUER FOR FOR 2. ADVISORY VOTE ON EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION ISSUER FOR FOR 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker BRISTOL-MYERS SQUIBB COMPANY 5/4/2010 BMY Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR LAMBERTO ANDREOTTI ISSUER FOR FOR LEWIS B. CAMPBELL ISSUER FOR FOR JAMES M. CORNELIUS ISSUER FOR FOR LOUIS J. FREEH ISSUER FOR FOR LAURIE H. GLIMCHER ISSUER FOR FOR MICHAEL GROBSTEIN ISSUER FOR FOR LEIF JOHANSSEN ISSUER FOR FOR ALAN J. LACY ISSUER FOR FOR VICKI L. SATO ISSUER FOR FOR TOGO D. WEST ISSUER FOR FOR R. SANDERS WILLIAMS ISSUER FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING ISSUER FIRM FOR FOR 3. APPROVAL OF AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF ISSUER INCORPORATION TO PERMIT STOCKHOLDERS TO CALL SPECIAL MEETINGS FOR FOR 4. APPROVAL OF AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF ISSUER INCORPORATION TO REMOVE THE SUPERMAJORITY VOTING PROVISION APPLICABLE TO COMMONSTOCK HOLDERS FOR FOR 5. APPROVAL OF AMENDMENT TO OUR AMENDED AND RESTATED CERTIFICATE OF ISSUER INCORPORATION TO REMOVE THE SUPERMAJORITY VOTING PROVISION APPLICABLE TO PREFFERED STOCKHOLDERS AGAINST AGAINST 6. STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION DISCLOSURE SHAREHOLDER AGAINST AGAINST 7. STOCKHOLDER PROPOSAL ON SHAREHOLDER ACTION BY WRITTEN CONSENT SHAREHOLDER AGAINST AGAINST 8. STOCKHOLDER PROPOSAL ON REPORT ON ANIMAL USE SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker CONSOL ENERGY INC. 5/4/2010 20854P109 CNX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JOHN WHITMIRE ISSUER FOR FOR J. BRETT HARVEY ISSUER FOR FOR JAMES E. ALTMEYER ISSUER FOR FOR PHILIP W. BAXTER ISSUER FOR FOR WILLIAM E. DAVIS ISSUER FOR FOR RAJ K. GUPTA ISSUER FOR FOR RPATRICIA A. HAMMICK ISSUER FOR FOR DAVID C. HARDESTY ISSUER FOR FOR JOHN T. MILLS ISSUER FOR FOR WILLIAM P. POWELL ISSUER FOR FOR JOSPEH T. WILLIAMS ISSUER FOR FOR 2. RATIFICATION OF ANTICIPATED APPOINTMENT OF INDEPENDENT AUDITOR ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker BAXTER INTERNATIONAL INC. 5/4/2010 BAX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR BLAKE E. DEVITT ISSUER FOR FOR JOHN D. FORSYTH ISSUER FOR FOR GAIL D. FOSLER ISSUER FOR FOR CAROLE J. SHAPAZIAN ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. ADOPT SIMPLE MAJORITY VOTE ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker PEPSICO, INC. 5/5/2010 PEP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR SHONA L. BROWN ISSUER FOR FOR IAN M. COOK ISSUER FOR FOR DINA DUBLON ISSUER FOR FOR VICTOR J. DZAU ISSUER FOR FOR RAY L. HUNT ISSUER FOR FOR ALBERTO IBARGUEN ISSUER FOR FOR ARTHUR C. MARTINEZ ISSUER FOR FOR INDRA K. NOOYI ISSUER FOR FOR SHARON PERCY ROCKEFELLER ISSUER FOR FOR JAMES J. SCHIRO ISSUER FOR FOR LLOYD G. TROTTER ISSUER FOR FOR DANIEL VASELLA ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS ISSUER FOR FOR 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS ISSUER AGAINST AGAINST 4. CHARITABLE CONTRIBUTIONS REPORT SHAREHOLDER AGAINST AGAINST 5. RIGHT TO CALL SPECIAL SHAREHOLDERS MEETING SHAREHOLDER AGAINST AGAINST 6. PUBLIC POLICY REPORT SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker APACHE CORPORATION 5/6/2010 APA Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1-3. DIRECTORS ISSUER FOR FOR EUGENE C. FIEDOREK ISSUER FOR FOR PATRICIA ALBJERG GRAHAM ISSUER FOR FOR F.H. MERELLI ISSUER FOR FOR 4. RATIFICATION OF INDEPENDENT AUDITORS ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker FLUOR CORPORATION 5/6/2010 FLR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JAMES T. HACKETT ISSUER FOR FOR KENT KRESA ISSUER FOR FOR NADER H. SULTAN ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER AGAINST AGAINST 3. SHAREHOLDER PROPOSAL FOR INDEPENDENT CHAIRMAN SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker SOTHEBY'S 5/6/2010 BID Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JOHN M. ANGELO ISSUER FOR FOR MICHAEL BLAKENHAM ISSUER FOR FOR THE DUKE OF DEVONSHIRE ISSUER FOR FOR JAMES MURDOCH ISSUER FOR FOR ALLEN QUESTROM ISSUER FOR FOR WILLIAM F. RUPRECHT ISSUER FOR FOR MICHAEL I. SOVERN ISSUER FOR FOR DONALD M. STEWART ISSUER FOR FOR ROBERT S. TAUBMAN ISSUER FOR FOR DIANA L. TAYLOR ISSUER FOR FOR DENNIS M. WEIBLING ISSUER FOR FOR ROBIN G. WOODHEAD ISSUER FOR FOR 2. APPROVAL OF AN AMENDMENT TO INCREASE THE NUMBER OF COMMON STOCK SHARES ISSUER RESERVED FOR INSURANCE UNDER THE SOTHEBY'S 1 NON-EMPLOYEE DIRECTORS, FROM 300,,000 SHARES FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT ISSUER AUDITORS FOR 2010. Company Name Meeting Date Shares Voted CUSIP Ticker CUMMINS INC. 5/11/2010 CMI Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1-9. DIRECTORS ISSUER FOR FOR THEODORE M. SOLSO ISSUER FOR FOR N. THOMAS LINEBARGER ISSUER FOR FOR ROBERT J. BERNHARD ISSUER FOR FOR FRANKLIN R. CHANG-DIAZ ISSUER FOR FOR ROBERT K. HERDMAN ISSUER FOR FOR ALEXIS M. HERMAN ISSUER FOR FOR WILLIAM I. MILLER ISSUER FOR FOR GEORGIA R. NELSON ISSUER FOR FOR CARL WARE ISSUER FOR FOR 10. SELECTION OF INDEPENDENT PUBLIC ACCOUNTANTS ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker MEDCO HEALTH SOLUTIONS, INC. 5/12/2010 58405U102 MHS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR HOWARD W. BARKER ISSUER FOR FOR JOHN L. CASSIS ISSUER FOR FOR MICHAEL GOLDSTEIN ISSUER FOR FOR CHARLES M. LILLIS ISSUER FOR FOR MYRTLE S. POTTER ISSUER FOR FOR WILLIAM L. ROPER ISSUER FOR FOR DAVID B. SNOW ISSUER FOR FOR DAVID D. STEVENS ISSUER FOR FOR BLENDA J. WILSON ISSUER FOR FOR 2. Ratification of Independent Registered Public Accounting Firm ISSUER FOR FOR 3. Approval of an Amendment to Our Certificate of Incorporation to Permit Holders of 40% of our ISSUER Outstanding Shares of Common Stock to Call Special Meetings Company Name Meeting Date Shares Voted CUSIP Ticker ANSYS, INC. 5/12/2010 03662Q105 ANSS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JACQUELINE C. MORBY ISSUER FOR FOR MICHAEL C. THURK ISSUER FOR FOR 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker AMGEN INC 5/12/2010 AMGN Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR DAVID BALTIMORE ISSUER FOR FOR FRANK J. BIONDI ISSUER FOR FOR FRANCOIS DE CARBONNEL ISSUER FOR FOR JERRY D. CHOATE ISSUER FOR FOR VANCE D. COFFMAN ISSUER FOR FOR FREDERICK W. GLUCK ISSUER FOR FOR REBECCA M. HENDERSON ISSUER FOR FOR FRANK C. HERRINGER ISSUER FOR FOR GILBERT S. OMENN ISSUER FOR FOR JUDITH C. PELHAM ISSUER FOR FOR ADMIRAL J. PAUL REASON ISSUER FOR FOR LEONARD D. SCHAEFFER ISSUER FOR FOR KEVIN W. SHARER ISSUER FOR FOR 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS ISSUER AGAINST AGAINST 3. STOCKHOLDER PROPOSALS SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker NORFOLK SOUTHERN CORPORATION 5/13/2010 NSC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR THOMAS D. BELL ISSUER FOR FOR ALSTON D. CORRELL ISSUER FOR FOR LANDON HILLIARD ISSUER FOR FOR BURTON M. JOYCE ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. APPROVAL OF AMENDMENT TO ARTICLE OF INCORPORATION TO DECLASSIFY THE BOARD ISSUER OF DIRECTORS FOR FOR 4. APPROVAL OF NORFOLK SOUTHER CORPORATION LONG-TERM INCENTIVE PLAN, AS ISSUER AMENDED FOR FOR 5. APPROVAL OF NORFOLK SOUTHERN CORPORATION EXECUTIVE MANAGEMENT INCENTIVE ISSUER PLAN, AS AMENDED AGAINST AGAINST 6. STOCKHOLDER PROPOSAL CONCERNING CORPORATE POLITICAL CONTRIBUTIONS SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker NUCOR CORPORATION 5/13/2010 NUE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR DANIEL R. DIMICCO ISSUER FOR FOR JAMES D. HLAVACECK ISSUER FOR FOR JOHN H. WALKER ISSUER FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING ISSUER FIRM FOR FOR 3. APPROVAL OF AMENDMENTS TO NUCOR'S RESTATED CERTIFICATE OF INCORPORATION ISSUER ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS FOR FOR 4. APPROVAL OF THE 2 ISSUER AGAINST AGAINST 5. DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL SHAREHOLDER AGAINST AGAINST 6. SEMI-ANNUAL DISCLOSURES SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker GOOGLE INC. 5/13/2010 38259P508 GOOG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ERIC SCHMIDT ISSUER FOR FOR SERGEY BRIN ISSUER FOR FOR LARRY PAGE ISSUER FOR FOR L. JOHN DOERR ISSUER FOR FOR JOHN L. HENNESSEY ISSUER FOR FOR ANN MATHER ISSUER FOR FOR PAUL S. OTELLINI ISSUER FOR FOR K. RAM SHRIRAM ISSUER FOR FOR SHIRLEY M. TILGHMAN ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. APPROVAL OF AN AMENDMENT TO GOOGLE’S 2 ISSUER AGAINST AGAINST 4. STOCKHOLDER PROPOSAL- SUSTAINABILITY REPORT SHAREHOLDER AGAINST AGAINST 5. STOCKHOLDER PROPOSAL- ONLINE ADVERTISING, PRIVACY AND SENSITIVE INFORMATION SHAREHOLDER AGAINST AGAINST 6. STOCKHOLDER PROPOSAL- HUMAN RIGHTS IMPACTS OF GOOGLE BUSINESS IN CHINA SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker THE DOW CHEMICAL COMPANY 5/13/2010 DOW Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ARNOLD A. ALLENANG ISSUER FOR FOR JACQUELINE K. BARTON ISSUER FOR FOR JAMES A. BELL ISSUER FOR FOR JEFF M. FETTIG ISSUER FOR FOR BARBARA H. FRANKLIN ISSUER FOR FOR JOHN B. HESS ISSUER FOR FOR ANDREW N. LIVERIS ISSUER FOR FOR PAUL POLMAN ISSUER FOR FOR DENNIS H. REILLEY ISSUER FOR FOR JAMES M. RINGLER ISSUER FOR FOR RUTH G. SHAW ISSUER FOR FOR PAUL G. STERN ISSUER FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ISSUER ACCOUNTING FIRM FOR FOR 3. AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION REGARDING SPECIAL ISSUER STOCKHOLDER MEETINGS AGAINST AGAINST 4. STOCKHOLDER PROPOSAL FOR REPORT ON ENVIRONMENTAL REMEDIATION IN SHAREHOLDER MIDLAND AREA AGAINST AGAINST 5. STOCKHOLDER PROPOSAL ON EXECUTIVE STOCK RETENTION SHAREHOLDER AGAINST AGAINST 6. STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker FLOWSERVE CORPORATION 5/14/2010 34354P105 FLS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR GAYLA J. DELLY ISSUER FOR FOR RICK J. MILLS ISSUER FOR FOR CHARLES M. RAMPACEK ISSUER FOR FOR WILLIAM C. RUSNACK ISSUER FOR FOR MARK A. BLINN ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS OUR ISSUER INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Company Name Meeting Date Shares Voted CUSIP Ticker MACY'S INC. 5/14/2010 55616P104 M Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR STEPHEN F. BOLLENBACH ISSUER FOR FOR DEIRDRE P. CONNELLY ISSUER FOR FOR MEYER FELDBERG ISSUER FOR FOR SARA LEVINSON ISSUER FOR FOR TERRY J. LUNDGREN ISSUER FOR FOR JOSEPH NEUBAUER ISSUER FOR FOR JOSEPH A. PICHLER ISSUER FOR FOR JOYCE M. ROCHE ISSUER FOR FOR CRIAG E. WEATHERUP ISSUER FOR FOR MARNA C. WHITTINGTON ISSUER FOR FOR 2. APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY’S CERTIFICATE ISSUER OF INCORPORATION AGAINST AGAINST 4. SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING IN DIRECTOR ELECTIONS SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker MYLAN INC. 5/14/2010 MYL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ROBERT J. COURY ISSUER FOR FOR RODNEY L. PIATT ISSUER FOR FOR WENDY CAMERON ISSUER FOR FOR NEIL DIMICK ISSUER FOR FOR DOUGLAS J. LEECH ISSUER FOR FOR JOSEPH C. MAROON ISSUER FOR FOR MARK W. PARRISH ISSUER FOR FOR C.B. TODD ISSUER FOR FOR RANDALL L. (PETE) VANDERVEEN ISSUER FOR FOR 2. RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM AGAINST AGAINST 3. SHAREHOLDER PROPOSAL - ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST AGAINST 4. SHAREHOLDER PROPOSAL - RETENTION OF EXECUTIVE EQUITY COMPENSATION SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker THERMO FISHER SCIENTIFIC INC. 5/16/2010 TMO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR MARC N. CASPER ISSUER FOR FOR TYLER JACKS ISSUER FOR FOR 2. RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker INTEL CORPORATION 5/19/2010 INTC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR CHARLENE BARSHEFSKY ISSUER FOR FOR SUSAN L. DECKER ISSUER FOR FOR JOHN J. DONAHOE ISSUER FOR FOR REED E. HUNDT ISSUER FOR FOR PAUL S. OTELLINI ISSUER FOR FOR JAMES D. PLUMMER ISSUER FOR FOR DAVID S. POTTRUCK ISSUER FOR FOR JANE E. SHAW ISSUER FOR FOR FRANK D. YEARY ISSUER FOR FOR DAVID B. YOFFIE ISSUER FOR FOR 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker THE HOME DEPOT, INC. 5/20/2010 HD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR F. DUANE ACKERMAN ISSUER FOR FOR DAVID H. BATCHELDER ISSUER FOR FOR FRANCIS S. BLAKE ISSUER FOR FOR ARI BOUSBIB ISSUER FOR FOR GREGORY D. BRENNEMAN ISSUER FOR FOR ALBERT P. CAREY ISSUER FOR FOR ARMOANDO CODINA ISSUER FOR FOR BONNIE G. HILL ISSUER FOR FOR KAREN L. KATEN ISSUER FOR FOR 2. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP. ISSUER FOR FOR 3. PROPOSAL TO APPROVE THE MATERIAL TERMS OF PERFORMANCE GOALS FOR QUALIFIED ISSUER PERFORMANCE-BASED AWARDS UNDER THE HOME DEPOT, INC. 2 INCENTIVE PLAN AGAINST AGAINST 4. SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING SHAREHOLDER AGAINST AGAINST 5. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION SHAREHOLDER AGAINST AGAINST 6. SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS SHAREHOLDER AGAINST AGAINST 7.SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION CONSENT SHAREHOLDER AGAINST AGAINST 8. SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIRMAN OF THE BOARD SHAREHOLDER AGAINST AGAINST 9. SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT SHAREHOLDER AGAINST AGAINST 10. SHAREHOLDER PROPOSAL REGARDING REINCORPORATION IN NORTH DAKOTA SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker YUM! BRANDS, INC. 5/20/2010 YUM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR DAVID W. DORMAN ISSUER FOR FOR MASSIMO FERRAGAMO ISSUER FOR FOR J. DAVID GRISSOM ISSUER FOR FOR BONNIE G. HILL ISSUER FOR FOR ROBERT HOLLAN JR. ISSUER FOR FOR KENNETH G. LANGONE ISSUER FOR FOR JONATHAN S. LINEN ISSUER FOR FOR THOMAS C. NELSON ISSUER FOR FOR DAVID C. NOVAK ISSUER FOR FOR THOMAS M. RYAN ISSUER FOR FOR JING-SHYH S. SU ISSUER FOR FOR ROBERT D. WALTER ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS ISSUER AGAINST AGAINST 3. SHAREHOLDER PROPOSAL RELATING TO RIGHT TO CALLSPECIAL SHAREHOLDER MEETINGS SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker MCDONALD'S CORPORATION 5/20/2010 MCD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR WALTER E. MASSEY ISSUER FOR FOR JOHN W. WALTERS ISSUER FOR FOR ROGER W. STONE ISSUER FOR FOR MILES D. WHITE ISSUER FOR FOR 2. APPROVAL OF THE APPOINTMENT OF AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING ISSUER FIRM TO SERVE AS INDEPENDENT AUDITORS FOR 2010 FOR FOR 3. SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER VOTE ON EXECUTIVE ISSUER COMPENSATION AGAINST AGAINST 4. SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTE SHAREHOLDER AGAINST AGAINST 5. SHAREHOLDER PROPOSAL RELATING TO THE USE OF CONTROLLED ATMOSPHERE STUNNING SHAREHOLDER AGAINST AGAINST 6. SHAREHOLDER PROPOSAL RELATING TO THE USE OF CAGE-FREE EGGS SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker ATHEROS COMMUNICATIONS, INC. 5/21/2010 04743P108 ATHR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR CHARLES E. HARRIS ISSUER FOR FOR MARSHALL L. MOHR ISSUER FOR FOR ANDREW S. RAPPAPORT ISSUER FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING ISSUER FIRM Company Name Meeting Date Shares Voted CUSIP Ticker UNITEDHEALTH GROUP INCORPORATED 5/24/2010 91324P102 UNH Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR WILLIAM C. BALLARD ISSUER FOR FOR RICHARD T. BURKE ISSUER FOR FOR ROBERT J. DARETTA ISSUER FOR FOR STEPHEN J. HELMSLEY ISSUER FOR FOR MICHELE J. HOOPER ISSUER FOR FOR DOUGLAS W. LEATHERDALE ISSUER FOR FOR GLENN M. RENWICK ISSUER FOR FOR KENNETH I. SHINE ISSUER FOR FOR GAIL R. WILENSKY ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker MERCK & CO., INC. 5/25/2010 58933Y105 MRK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR LESLIE A. BRUN ISSUER FOR FOR THOMAS R. CECH ISSUER FOR FOR RICHARD T. CLARK ISSUER FOR FOR THOMAS H. GLOCER ISSUER FOR FOR STEVEN F. GOLDSTONE ISSUER FOR FOR WILLIAM B. HARRISON ISSUER FOR FOR HARRY R. JACOBSON ISSUER FOR FOR WILLIAM N. KELLEY ISSUER FOR FOR C. ROBERT KIDDER ISSUER FOR FOR ROCHELLE B. LAZARUS ISSUER FOR FOR CARLOS E. REPRESAS ISSUER FOR FOR PATRICIA F. RUSSO ISSUER FOR FOR THOMAS E. SHENK ISSUER FOR FOR ANNE M. TATLOCK ISSUER FOR FOR CRAIG B. THOMPSON ISSUER FOR FOR WENDELL P. WEEKS ISSUER FOR FOR PETER C. WENDELL ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. PROPOSAL TO ADOPT THE 2 ISSUER FOR FOR 4. PROPOSAL TO ADOPT THE 2010 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker AMAZON.COM, INC. 5/25/2010 AMZN Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JEFFREY P. BEZOS ISSUER FOR FOR TOM A. ALBERG ISSUER FOR FOR JOHN SEELY BROWN ISSUER FOR FOR WILLIAM B. GORDON ISSUER FOR FOR ALAIN MONIE ISSUER FOR FOR THOMAS O. RYDER ISSUER FOR FOR PATRICIA Q. STONESIFER ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP ISSUER AGAINST AGAINST 3. SHAREHOLDER PROPOSAL TO REQUIRE DISCLOSURE REGARDING CORPORATE POLITICAL SHAREHOLDER CONTRIBUTIONS Company Name Meeting Date Shares Voted CUSIP Ticker EXXON MOBIL CORPORATION 5/26/2010 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR MICHAEL J. BOSKIN ISSUER FOR FOR PETER BRABECK-LETMATHE ISSUER FOR FOR LARRY R. FAULKNER ISSUER FOR FOR JAY S. FISHMAN ISSUER FOR FOR KENNETH C. FRAZIER ISSUER FOR FOR WILLIAM W. GEORGE ISSUER FOR FOR MARILYN CARLSON NELSON ISSUER FOR FOR SAMUEL J. PALMISANO ISSUER FOR FOR STEVEN S. REINEMUND ISSUER FOR FOR REX W. TILLERSON ISSUER FOR FOR EDWARD E. WHITACRE ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT AUDITORS ISSUER AGAINST AGAINST 3. SPECIAL SHAREOWNER MEETINGS SHAREHOLDER AGAINST AGAINST 4. REINCORPORATE IN A SHAREOWNER-FRIENDLY STATE SHAREHOLDER AGAINST AGAINST 5. SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION SHAREHOLDER AGAINST AGAINST 6. AMENDMENT OF EEO POLICY SHAREHOLDER AGAINST AGAINST 7. POLICY ON WATER SHAREHOLDER AGAINST AGAINST 8. WETLANDS RESTORATION POLICY SHAREHOLDER AGAINST AGAINST 9. REPORT ON CANADIAN OIL SANDS SHAREHOLDER AGAINST AGAINST 10. REPORT ON NATURAL GAS PRODUCTION SHAREHOLDER AGAINST AGAINST 11. REPORT ON ENERGY TECHNOLOGY SHAREHOLDER AGAINST AGAINST 12. GREENHOUSE GAS EMMISSIONS GOALS SHAREHOLDER AGAINST AGAINST 13. PLANNING ASSUMPTIONS SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker CHEVRON CORPORATION 5/26/2010 CVX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR SAMUEL H. ARMACOST ISSUER FOR FOR LINNET F. DEILY ISSUER FOR FOR ROBERT E. DENHAM ISSUER FOR FOR ROBERT J. EATON ISSUER FOR FOR CHUCK HAGEL ISSUER FOR FOR ENRIQUE HERNANDEZ ISSUER FOR FOR FRANKLYN G. JENIFER ISSUER FOR FOR GEORGE L. KIRKLAND ISSUER FOR FOR SAM NUNN ISSUER FOR FOR DONALD B. RICE ISSUER FOR FOR KEVIN W. SHARER ISSUER FOR FOR CHARLES R. SHOEMATE ISSUER FOR FOR JOHN G. STUMPF ISSUER FOR FOR RONALD D. SUGAR ISSUER FOR FOR CARL WARE ISSUER FOR FOR JOHN S. WATSON ISSUER FOR FOR 2. PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ISSUER ACCOUNTING FIRM FOR FOR 3. PROPOSAL TO APPROVE AMENDMENT TO CHEVRON'S BY-LAWS TO REDUCE THE ISSUER PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS AGAINST AGAINST 4. STOCKHOLDER PROPOSAL REGARDING APPOINTMENT OF AN INDEPENDENT DIRECTOR SHAREHOLDER WITH ENVIRONMENTAL EXPERTISE AGAINST AGAINST 5. STOCKHOLDER PROPOSAL REGARDING HOLDING EQUITY-BASED COMEPENSATION SHAREHOLDER THROUGH RETIREMENT AGAINST AGAINST 6. STOCKHOLDER PROPOSAL REGARDING DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS SHAREHOLDER AGAINST AGAINST 7. STOCKHOLDER PROPOSAL REGARDING GUIDELINES FOR COUNTRY SELECTION SHAREHOLDER AGAINST AGAINST 8. STOCKHOLDER PROPOSAL REGARDING FINANCIAL RISKS FROM CLIMATE CHANGE SHAREHOLDER AGAINST AGAINST 9. STOCKHOLDER PROPOSAL REGARDING HUMAN RIGHTS COMMITTEE SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker FIDELITY NATIONAL FINANCIAL, INC 5/27/2010 31620R105 FNF Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR DANIEL D. LANE ISSUER FOR FOR GENERAL WILLIAM LYON ISSUER FOR FOR RICHARD N. MASSEY ISSUER FOR FOR CARY H. THOMPSON ISSUER FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker RAYTHEON COMPANY 5/27/2010 RTN Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR VERNON E. CLARK ISSUER FOR FOR JOHN M. DEUTCH ISSUER FOR FOR STEPHEN J. HADLEY ISSUER FOR FOR FREDERIC M. POSES ISSUER FOR FOR MICHAEL C. RUETTGERS ISSUER FOR FOR RONALD L. SKATES ISSUER FOR FOR WILLIAM R. SPIVEY ISSUER FOR FOR LINDA G. STUNTZ ISSUER FOR FOR WILLIAM H. SWANSON ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP ISSUER FOR FOR 3. APPROVAL OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION GRANTING ISSUER TO HOLDERS OF NOT LESS THAN 25% OF THE COMPANY’S SHARES THE RIGHT TO CALL A SPECIAL MEETING OFSTOCKHOLDERS FOR FOR 4. APPROVAL OF THE RAYTHEON COMPANY 2 ISSUER AGAINST AGAINST 5. STOCKHOLDER PROPOSAL SHAREHOLDER AGAINST AGAINST 6. STOCKHOLDER PROPOSAL SHAREHOLDER AGAINST AGAINST 7. STOCKHOLDER PROPOSAL SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker ACTIVISION BLIZZARD INC 6/3/2010 00507V109 ATVI Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR PHILIPPE G.H. CAPRON ISSUER FOR FOR ROBERT J. CORTI ISSUER FOR FOR FREDERIC R. CREPIN ISSUER FOR FOR BRIAN G. KELLY ISSUER FOR FOR ROBERT A. KOTICK ISSUER FOR FOR JEAN-BERNARD LEVY ISSUER FOR FOR ROBERT J. MORGADO ISSUER FOR FOR DOUGLAS P. MORRIS ISSUER FOR FOR STEPHANE ROUSSEL ISSUER FOR FOR RICHARD SARNOFF ISSUER FOR FOR REGIS TURRINI ISSUER FOR FOR 2. APPROVAL OF THE 2, AS AMENDED AND RESTATED ISSUER Company Name Meeting Date Shares Voted CUSIP Ticker TARGET CORPORATION 6/9/2010 87612E106 TGT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR ROXANNE S. AUSTIN ISSUER FOR FOR CALVIN DARDEN ISSUER FOR FOR MARY N. DILLON ISSUER FOR FOR JAMES A. JOHNSON ISSUER FOR FOR RICHARD M. KOVACEVICH ISSUER FOR FOR MARY E. MINNICK ISSUER FOR FOR ANN M. MULCAHY ISSUER FOR FOR DERICA W. RICE ISSUER FOR FOR STEPHEN W. SANGER ISSUER FOR FOR GREGG W. STEINHAFEL ISSUER FOR FOR JOHN G. STUMPF ISSUER FOR FOR SOLOMON D. TRUJILLO ISSUER FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. APPROVAL OF AMENDMENT TO OUR RESTATED ARTICLES RELATING TO OUR BOARD OF ISSUER DIRECTORS, INCLUDING TO PROVIDE FOR ANNUAL ELECTIONS OF ALL DIRECTORS FOR FOR 4. APPROVAL OF AMENDMENT TO OUR RESTATED ARTICLES OF INCORPORATIO N TO ISSUER ELIMINATE SUPERMAJORITY VOTING REQUIREMENT FOR CERTAIN BUSINESS COMBINATIONS FOR FOR 5. APPROVAL OF AMENDMENT AND RESTATEMENT OF OUR RESTATED ARTICLES OF ISSUER INCORPORATION AGAINST AGAINST 6. SHAREHOLDER PROPOSAL REGARDING ANNUAL ADVISORY VOTE ON EXECUTIVE SHAREHOLDER COMPENSATION Company Name Meeting Date Shares Voted CUSIP Ticker FREEPORT-MCMORAN COPPER & GOLD INC. 6/9/2010 35671D857 FCX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR RICHARD C. ADKERSON ISSUER FOR FOR ROBERT J. ALLISON ISSUER FOR FOR ROBERT A. DAY ISSUER FOR FOR GERALD J. FORD ISSUER FOR FOR H. DEVON GRAHAM ISSUER FOR FOR CHARLES C. KRULAK ISSUER FOR FOR BOBBY LEE LACKEY ISSUER FOR FOR JON C. MADONNA ISSUER FOR FOR DUSTAN E. MCCOY ISSUER FOR FOR JAMES R. MOFFAT ISSUER FOR FOR 2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. PROPOSAL TO ADOPT THE AMENDED AND RESTATED 2 ISSUER AGAINST AGAINST 4. STOCKHOLDER PROPOSAL NO. 1 SHAREHOLDER AGAINST AGAINST 5. STOCKHOLDER PROPOSAL NO. 2 SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker CATERPILLAR INC. 6/9/2010 CAT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR JOHN T. DILLON ISSUER FOR FOR JUAN GALLARDO ISSUER FOR FOR WILLIAM A. OSBORN ISSUER FOR FOR EDWARD R. RUST ISSUER FOR FOR SUSAN C. SCHWAB ISSUER FOR FOR 2. RATIFICATION OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ISSUER FOR FOR 3. AMEND 2006 LONG-TERM INCENTIVE PLAN ISSUER FOR FOR 4. AMEND RESTATED CERTIFICATE OF INCORPORATION AND BYLAWS TO PROVIDE FOR ISSUER ANNUAL ELECTION OF DIRECTORS FOR FOR 5. AMEND RESTATED CERTIFICATE OF INCORPORATION AND BYLAWS TO ELIMINATE ISSUER SUPERMAJORITY VOTING REQUIREMENTS AGAINST AGAINST 6. INDEPENDENT CHAIRMAN OF THE BOARD SHAREHOLDER AGAINST AGAINST 7. REVIEW OF GLOBAL CORPORATE STANDARDS SHAREHOLDER AGAINST AGAINST 8. SPECIAL STOCKHOLDER MEETINGS SHAREHOLDER Company Name Meeting Date Shares Voted CUSIP Ticker HANSEN NATURAL CORPORATION 6/10/2010 HANS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR RODNEY C. SAKS ISSUER FOR FOR HILTON H. SCHLOSBERG ISSUER FOR FOR BENJAMIN M. POLK ISSUER FOR FOR NORMAN C. EPSTEIN ISSUER FOR FOR SYDNEY SELATI ISSUER FOR FOR HAROLD C. TABOR ISSUER FOR FOR MARK S. VIDERGAUZ ISSUER FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT ISSUER REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMEBER 31, 2010 Company Name Meeting Date Shares Voted CUSIP Ticker CELGENE CORPORATION 6/16/2010 CELG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. DIRECTORS ISSUER FOR FOR SOL J. BARER ISSUER FOR FOR ROBERT J. HUGIN ISSUER FOR FOR MICHAEL D. CASEY ISSUER FOR FOR CARRIE S. COX ISSUER FOR FOR RODMAN L. DRAKE ISSUER FOR FOR GILLA KAPLAN ISSUER FOR FOR JAMES J. LOUGHLIN ISSUER FOR FOR ERNEST MARIO ISSUER FOR FOR WALTER L. ROBB ISSUER FOR FOR 2. REGISTERED PUBLIC ACCOUNTING FIRM ISSUER SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) The Wall Street Fund, Inc. By (Signature and Title)* /s/ Robert P. Morse Robert P. Morse, President Date August 16, 2010 * Print the name and title of each signing officer under his or her signature.
